¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its March 5, 2019, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 The petition for review is denied. The Petitioner's motion for extension of time to file a reply to the answer to the petition for review, motion for a continuance, and motion to accept the reply to the answer to the petition for review are all denied. The Respondent's motion to strike the reply to the answer to the petition for review and the Respondent's request for attorney fees are both denied.
For the Court
/s/ Fairhurst, CJ. CHIEF JUSTICE